MEMORANDUM **
Glen M. Little appeals pro se the district court’s denial of his application to proceed in forma pauperis. Appellant sought to file a 42 U.S.C. § 1983 complaint in forma pauperis against his former attorney regarding his 1984 criminal case, and against another former attorney, a bankruptcy judge, and a district court judge regarding his 1986 bankruptcy case. The district court concluded that appellant’s complaint was frivolous and denied the application to proceed in forma pauperis.
We review the denial of leave to proceed in forma pauperis for abuse of discretion. See O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990). A district court may deny in forma pauperis at the outset if it appears from the face of the proposed complaint that the action is frivolous or without merit. See Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th Cir. 1987). We conclude that the district court did not abuse its discretion in denying appellant leave to proceed in forma pau-peris.
Accordingly, we affirm the district court’s denial of appellant’s application to proceed in forma pauperis.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.